Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 1 of 13 PageID #: 32015




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    PERSONALIZED MEDIA                            §
    COMMUNICATIONS, LLC,                          §
                                                  §
                                                  §
                   Plaintiff,                     §
                                                  §   CIVIL ACTION NO. 2:15-CV-01366-JRG
    v.                                            §
                                                  §
    APPLE, INC.,                                  §
                                                  §
                   Defendant.                     §
                                                  §

                                    MEMORANDUM ORDER
          Before the Court are several disputes as to the expert reports of Mr. Anthony

   Wechselberger, Apple’s technical expert, including the Motion to Strike Portions of the Expert

   Report of Anthony J. Wechselberger Based on Daubert (the “Daubert Motion”) filed by Plaintiff

   Personalized Media Communications, LLC (“PMC”) (Dkt. No. 263) as well as Plaintiff’s Opposed

   Emergency Motion to Strike Supplemental Expert Report of Anthony J. Wechselberger Regarding

   Invalidity of U.S. Patent Nos. 8,191,091 and 8,559,635 (the “Emergency Motion”) (Dkt. No. 310)

   (collectively, the “Motions”). Having considered the Motions, the related briefing, and the

   relevant authority, the Daubert Motion is GRANTED-IN-PART and DENIED-IN-PART, and

   the Emergency Motion is DENIED, for the reasons herein.

   I.     BACKGROUND

          The Markman hearing in this case was held on June 28, 2016. (Dkt. No. 182.) At that

   June 28, 2016 hearing, the Court gave the following preliminary constructions of a set of

   “decrypting” or “decryption” terms:
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 2 of 13 PageID #: 32016




          (decrypting or decryption) a method that uses a key in conjunction with an
          associated algorithm to decipher (render intelligible or usable) data
          (decryption key) data used by a device or method in conjunction with an associated
          algorithm to decipher (render intelligible or usable) encrypted information
          (encrypted) an operation performed on data in conjunction with an associated
          algorithm and digital key to render the data unintelligible or unusable
   (Dkt. No. 265-6 at 2; Dkt. No. 263 at 3.)

          On October 10, 2016, Defendant Apple, Inc. (“Apple”) served the report of Mr. Anthony

   Wechselberger. (Dkt. No. 263 at 3; Dkt. No. 296 at 1.) His report offers his opinions on the

   invalidity of the patents asserted in this case. (See Dkt. No. 265-2.) In delivering his invalidity

   opinions, Mr. Wechselberger relies on the preliminary claim constructions given by the Court at

   the Markman hearing. (See Dkt. Nos. 182, 263 at 3, 265-2, 265-6.) Also as part of his report, he

   notes that he has been involved in inter partes review (“IPR”) proceedings against the same

   patents, and references his declarations that were submitted in those proceedings. (See, e.g., Dkt.

   No. 265-2 ¶¶ 118, 122, 135, 148, 155.)

          On October 25, 2016, the Court issued its Claim Construction Order, wherein the

   “decrypting” and “decryption” terms were construed as below:

          “decrypting” and “decryption” means “a method that uses a digital key in
          conjunction with an associated algorithm to decipher (render intelligible or usable)
          digital data”
          “decryption key” means “digital data used by a device or method in conjunction
          with an associated algorithm to decipher (render intelligible or usable) encrypted
          digital information”
          “encrypted” means “an operation performed on digital data in conjunction with an
          associated algorithm and digital key to render the digital data unintelligible or
          unusable”
   (Dkt. No. 246 at 17–18.) These final constructions differed from the preliminary constructions

   only by the addition of the modifier that the previously-recited data was “digital.”




                                                    2
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 3 of 13 PageID #: 32017




            On November 21, 2016, PMC filed the present Daubert Motion seeking to strike portions

   of Mr. Wechselberger’s report pursuant to the requirements imposed by Daubert. (Dkt. No. 263.)

            Apple served a supplemental report of Mr. Wechselberger on December 8, 2016. (Dkt.

   No. 310 at 1; Dkt. No. 310-2.) Plaintiff Personalized Media Communications, LLC (“PMC”)

   subsequently brought the present Emergency Motion, seeking to strike Mr. Wechselberger’s

   supplemental report. 1

            The parties have jointly indicated to the Court that this challenge is still live. 2

   II.      LEGAL STANDARD

            Federal Rule of Evidence 702 provides that a witness who is “qualified by knowledge,

   skill, experience, training, or education,” may provide opinion testimony if that testimony will

   assist the trier of fact and: (1) the testimony is based upon sufficient facts or data, (2) the testimony

   is the product of reliable principles and methods, and (3) the witness has applied the principles and

   methods reliably to the facts of the case. Fed. R. Evid. 702. The witness must possess “knowledge,

   skill, experience, training, or education” in the relevant field in order to be qualified to express his

   expert opinion on the topic in issue. Id. “The proponent of expert testimony [] has the burden of

   showing that the testimony is reliable.” United States v. Hicks, 389 F.3d 514, 525 (5th Cir. 2004).

            As a threshold inquiry into admissibility, any expert testimony offered or introduced by a

   party must “help the trier of fact to understand the evidence or to determine a fact in issue.” Fed.

   R. Evid. 702. Accordingly, district courts must exclude evidence that is based on unreliable

   principles or methods, legally insufficient facts and data, or where the reasoning or methodology


   1
     Although the timeline of these motions and the Court’s determination thereon is quite distant in the past due to a stay
   pending inter partes review, the stay has been lifted as to the allegations concerning U.S. Patent No. 8,191,091, and
   the parties have jointly indicated to the Court that the present Motion is still a live dispute. (See Dkt. Nos. 377, 451.)
   2
     See Dkt. No. 377 at 2, Dkt. No. 451 at 28. The Court notes that the Daubert Motion seeks to strike a variety of
   portions of Mr. Wechselberger’s report. In light of the current status of the case, where only U.S. Patent No. 8,191,091
   (the “’091 Patent “) is set for jury selection, the Court herein addresses only portions of Mr. Wechselberger’s report
   pertaining to the ’091 Patent, not any other previously-asserted patent.

                                                               3
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 4 of 13 PageID #: 32018




   is not sufficiently tied to the facts of the case. See Kumho Tire Co. v. Carmichael, 526 U.S. 137,

   150 (1999).

   III.   ANALYSIS

          A. The Daubert Motion

          Relying on Rule 26(a)(2)(B) and FRE 702, PMC argues that (1) Wechselberger uses the

   wrong construction of “decryption” (Dkt. No. 263 at 1, 3–4, 5–7); (2) Wechselberger used the

   wrong claim construction standard when he incorporated by reference his declaration at the inter

   partes review, which use the broadest reasonable interpretation standard (Dkt. No. 263 at 4–5);

   and (3) Wechselberger merely provides conclusory statements that prior art systems were publicly

   available, and thus does not actually demonstrate public availability, nor the functioning of the

   alleged prior art systems. (Dkt. No. 263 at 7–8, 13.)

          Apple responds that (1) Wechselberger used the preliminary construction of “decrypting”

   that was available at the time his report issued and confirmed that the Court’s final construction

   did not alter his analysis after it issued (Dkt. No. 296 at 4, 9–10); (2) Wechselberger confirms in

   his report that he uses the applicable claim construction standard in this litigation, and does not

   reference in any way the broadest reasonable interpretation portions of his IPR declaration, instead

   confirming that under the appropriate standard, he renders his opinions in this case (Dkt. No. 296

   at 6–9); and (3) Wechselberger’s opinions regarding the prior art systems are reliable and

   supported both by his experience working at OAK during the relevant time period, as well as

   dozens of printed publication reference citations in his report. (Dkt. No. 296 at 10–15.)

          The Court addresses each portion of the Motion herein.

          1. Preliminary Claim Construction Used by Wechselberger

          PMC first seeks to strike from Mr. Wechselberger’s report portions that use the Court’s



                                                    4
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 5 of 13 PageID #: 32019




   preliminary construction of “decryption.” (Dkt. No. 263 at 1, 3–4, 5–7.) Specifically, PMC argues

   that Mr. Wechselberger applied a construction of the decryption terms in his report that

   encompassed descrambling and scrambling, in direct contradiction to the Court’s Claim

   Construction Order specifying that decryption is performed on digital data. (Id. at 5.) In

   performing his invalidity analysis, Mr. Wechselberger therefore found that the prior art disclosed

   the decrypting limitations of the ’091 Patent when it disclosed descrambling on analog signals.

   (Id. at 5; Dkt. No. 265-7 at 136:3–137:3.)

              Apple responds that Mr. Wechselberger provided his opinions under the preliminary claim

   construction, which was live at the time he delivered his report. (Dkt. No. 296 at 9.) Apple

   maintains that the final construction does not impact Mr. Wechselberger’s invalidity opinions and

   has little impact on his analysis. (Id.) Apple further notes that Mr. Wechselberger has since

   provided a supplemental report using the Court’s final claim construction. (Id.)

              The Court is mindful of the position that Mr. Wechselberger was in. Although Apple notes

   that Mr. Wechselberger has provided a supplemental report addressing the Court’s final claim

   construction, 3 Mr. Wechselberger has no live opinions in his Opening Report that address or

   provide analysis pursuant to the Court’s final claim construction of certain terms, which is the

   construction that is operative now and will be operative at trial. Indeed, if the portions of his report

   using the preliminary construction are stricken, Mr. Wechselberger will be unable to provide full

   invalidity opinions.

              Nevertheless, it is clear that Mr. Wechselberger may not testify at trial in contravention of

   the Court’s final claim construction. See, e.g., Dkt. No. 246 at 92 (“[T]he parties should ensure

   that all testimony that relates to the terms addressed in this Order is constrained by the Court’s



   3
       This Supplemental Report is subject to a Motion to Strike by PMC, as well. (Dkt. No. 310.)

                                                             5
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 6 of 13 PageID #: 32020




   reasoning . . . The references to the claim construction process should be limited to informing the

   jury of the constructions adopted by the Court.”) Accordingly, PMC’s Motion with respect to the

   portions of Mr. Wechselberger’s report that use an inoperative claim construction is hereby

   GRANTED, and the portions of his report in contravention of the Court’s final claim construction

   are STRICKEN, including paragraph 64.

          There is no indication Mr. Wechselberger’s report was served in anything but a good faith

   effort to abide by the claim constructions live at the time his report was provided. The Court

   therefore finds that to prohibit him from providing updated invalidity opinions would be too severe

   a consequence. Accordingly, the Court addresses Mr. Wechselberger’s Supplemental Report later

   in this Order.

          2. Claim Construction Standard Used by Wechselberger in Cited IPR Declarations

          Secondly, PMC takes issue with the claim construction standard Mr. Wechselberger used

   in his report, which incorporates by reference his declaration at the inter partes review. (Dkt. No.

   263 at 4–5.) Apple argues that these portions of his report should not be stricken because

   Wechselberger confirms in his report that he opines under the proper claim construction standard

   and does not reference in any way the broadest reasonable interpretation portions of his IPR

   declaration. (Dkt. No. 296 at 6–9.)

          Although Mr. Wechselberger references the declarations he submitted in the related inter

   partes review in his report, he notes from the outset of each opinion that he is “apply[ing] the

   construction of claim terms offered in the current proceeding as they are set out in Section IV

   above.” (Dkt. No. 265-2 ¶¶ 136, 149, 15.) Section VI states that “[f]or purposes of this Report,

   [Wechselberger] appl[ies] the Court’s preliminary construction of claim terms,” and includes a

   table of all preliminary claim constructions from the Court. (Dkt. No. 265-2 ¶ 64.) Section VI



                                                    6
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 7 of 13 PageID #: 32021




   further notes that Mr. Wechselberger applies the ordinary and customary meaning that the terms

   would have had to a POSITA at the time of invention for all claim terms not construed by the

   Court. (Id. ¶ 65.)

          PMC has failed to point to any portion of Mr. Wechselberger’s opinion that is clearly

   limited to or modified by the broadest reasonable interpretation standard such that the reliability

   of his methodologies is questionable. To be sure, Mr. Wechselberger could have more eloquently

   laid out the claim construction standard he was using in his analysis and if/how it changed the

   analysis he had laid out in his IPR declarations. Nevertheless, despite this lack of explicit

   articulation of his analysis, the Court is not persuaded that Wechselberger used the wrong claim

   construction standard. On the contrary, his opinions themselves state that he applied the proper

   standard, and PMC is free to address any perceived deficiencies on cross examination at trial.

   Accordingly, this portion of PMC’s Motion is DENIED.

          3. Opinions on Prior Art Systems, and Public Availability Thereof

          Finally, PMC takes issue with Mr. Wechselberger’s opinions on prior art systems, arguing

   that he does not adequately demonstrate public availability of these systems, nor the functioning

   of the alleged prior art systems. (Dkt. No. 263 at 7–8, 13.) Apple contends that PMC ignores the

   evidence presented in Mr. Wechselberger’s report, and that his opinions on the prior art systems

   are reliable because they are based on his own experience and documentary evidence cited in his

   report. (Dkt. No. 296 at 11–12.)

          PMC appears to take issue with the introductory paragraphs of each prior art system that

   Wechselberger discusses, which conclusorily state that prior art was available as of a particular

   date. (Dkt. No. 263-2 ¶¶ 206, 251, 295.) However, this argument ignores the 131 paragraphs

   following these conclusions laying out support for Wechselberger’s opinions. (Id. ¶¶ 206–337).



                                                   7
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 8 of 13 PageID #: 32022




   Those intervening paragraphs include citations to Wechselberger’s own experiences during

   corresponding time frames, as well as documents supporting his opinions on the systems that are

   dated from the alleged public availability date. (Id.) Such support is sufficient to demonstrate a

   reliable methodology and reasonable basis as required by the Daubert standard, and PMC may of

   course question Mr. Wechselberger on the public availability of the prior art systems during cross

   examination.

          Accordingly, this portion of PMC’s Motion is DENIED.

          B. The Emergency Motion

           PMC moves to strike Wechselberger’s supplemental report according to (1) Patent Rule

   3-6, which allows amendment of invalidity contentions without leave of Court within 50 days of

   a Claim Construction Order if the party opposing it believes in good faith that the claim

   construction requires it; (2) Federal Rule of Civil Procedure 26(a)(2)(B), which requires expert

   reports to be complete statements; and (3) Federal Rule of Evidence 702, which places limits on

   an expert’s opinions.     Specifically, PMC argues that Wechselberger’s Supplemental Report

   contains three categories of opinions, which should be stricken for reasons corresponding to each

   category:

          References Not Affected by Court’s Construction. PMC requests the portions of the

   supplemental report admittedly not affected by the claim construction order to be stricken. (Dkt.

   No. 310 at 9–10.)

          Prior Art Systems Previously Based on Personal Knowledge. PMC argues the Court

   should strike the portions of the supplemental report that relate to prior art systems. (Id. at 10.).

   Specifically, PMC asserts that Wechselberger’s opening report merely identified prior art systems

   based on his personal knowledge, that PMC subsequently filed a Daubert motion, and that the



                                                    8
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 9 of 13 PageID #: 32023




   supplemental report seeks to fill the holes identified by the Daubert motion by offering more

   substantial opinions on the public availability of the systems. (Id. at 11.). Although much of the

   evidence was cited in the background sections of Wechselberger’s opening report, PMC argues

   that it was not relied upon to corroborate Wechselberger’s personal knowledge. (Id. at 11.). PMC

   argues that this is improper supplementation of opinions in an effort to fix problems in the opening

   report, and that these supplementations were not necessitated by the Court’s Claim Construction

   Order. (Id. at 12–13.)

           Obviousness Statements. PMC argues the Court should strike the remaining portions of

   Wechselberger’s Report because they contain merely general assertions of obviousness that do not

   properly identify even which claim elements are being challenged or why. (Dkt. No. 310 at

   13–14.). PMC asserts these paragraphs merely provide conclusory allegations of obviousness.

   (Id.)

           Apple responds with the global argument that the supplemental report was served to

   address ambiguities PMC took issue with, and now Apple is criticized if it does supplement

   Mr. Wechselberger’s report, and he will be criticized if it doesn’t. Apple further argues that the

   supplemental report was properly and timely served because it accounted for the court’s later-

   issued claim constructions, and therefore was required under Rule 26(a)(2)(E) (Dkt. No. 334 at 5);

   Apple only learned of deficiencies when PMC served its Daubert motion, since PMC didn’t raise

   any issues at Wechselberger’s deposition (Id. at 6); and the supplemental report was proper under

   Local Patent Rule 3-6 because at this stage in the case, the expert report effectively plays the role

   of invalidity contentions and was within 50 days of service of claim construction order. (Id. at 6–

   7).




                                                    9
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 10 of 13 PageID #:
                                  32024



        Apple further contends that any prejudice is due to PMC’s inaction, not Apple. (Id. at 7–9).

Specifically, Apple argues that there is no prejudice because Mr. Wechselberger merely

incorporated his original assessment in his supplemental report. (Id. at 7–8). Apple points blame

at PMC, stating PMC knew it was confused by Mr. Wechselberger’s report in light of the claim

construction, yet failed to point it out, including by avoiding asking any questions regarding any

changes to the claim construction at Mr. Wechselberger’s deposition. (Dkt. No. 334 at 8.)

        Apple then argues that Wechselberger’s supplemental report addresses the court’s claim

construction, adopting PMC’s categories above:

        References Not Affected by Court’s Construction. Apple argues that PMC demanded this

clarification, and cannot now say it is unwarranted in light of the claim construction order. (Id.

at 9–10).

        Prior Art Systems Previously Based on Personal Knowledge. Apple contends that the

supplemental report is merely reiterating Mr. Wechselberger’s original opinions regarding how

the Court’s construction impacts his analysis, informed by his personal knowledge. (Id. at 10.).

According to Apple, PMC’s challenge is just a rehash of PMC’s Daubert motion. (Id. at 13.)

        Obviousness    Statements.       Apple asserts     that   PMC    can   clearly   tell   what

Mr. Wechselberger’s obviousness statements correspond to; (Id. at 14); the supplemental report

largely repeats from Mr. Wechselberger’s opening report (id. at 13–14); PMC can only claim

Wechselberger’s opinions are conclusory if it ignores the opening report (Dkt. No. 334 at 15); the

issue goes to weight not admissibility (id. at 15); and PMC had opportunities to ask Mr.

Wechselberger about any changes due to the Court’s Claim Construction Order at his deposition

but avoided such questions, and therefore PMC should just cross examine Mr. Wechselberger at

trial. (Id. at 15.)



                                                10
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 11 of 13 PageID #:
                                  32025



       The threshold issue to the Court’s determination is whether or not Mr. Wechselberger’s

supplemental report—which was served nearly two months after the deadline for service of

opening expert reports (Dkt. No. 242 at 3) and three weeks after the close of expert discovery (Dkt.

No. 261 at 2)—was properly submitted.

       As both parties note, Local Patent Rule 3-6(a)(2) specifies that an accused infringer may

serve Amended Invalidity Contentions within 50 days of the Court’s claim construction ruling

without leave of Court if “the party opposing a claim of patent infringement believes in good faith

that the Court’s Claim Construction Ruling so requires.” P.R. 3-6(a)(2)(B). Absent falling under

the purview of that rule, amendment or supplementation of invalidity contentions “may be made

only by order of the Court, which shall be entered only upon a showing of good cause.”

P.R. 3-6(b).

       Although Mr. Wechselberger’s supplemental report is not a set of invalidity contentions,

the parties agree that, after the Claim Construction Order issued, Patent Rule 3-6(a)(2) governs.

(Dkt. No. 310 at 8; Dkt. No. 334 at n.3). The Court therefore need not reach whether Patent Rule

3-6(a)(2) does indeed apply to an expert’s report outside these unique facts.

       Thus, the Court reaches the crux of the dispute between the parties: whether the 50-day

allowance in P.R. 3-6(a)(2) has been triggered. That rule permits the 50-day allowance only if

Apple believed in good faith that the Court’s Claim Construction Order required supplementation

of Mr. Wechselberger’s report.

       The Court finds that Mr. Wechselberger’s supplemental report, by its very words, responds

to the Court’s Claim Construction Order. (Dkt. No. 334-4 ¶¶ 3–7, 8, 9, 11, 13, 15, 18, 22.) Indeed,

the very premise of the report is the issuance of the Claim Construction Order:

       Since I submitted my Opening Report, I understand that Magistrate Judge Payne
       has issued a Memorandum Opinion and Order (“Claim Construction Opinion”)

                                                11
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 12 of 13 PageID #:
                                  32026



        regarding the construction of certain claim terms. In a few instances the Claim
        Construction Opinion slightly differs from the preliminary constructions that had
        been issued by the Court when I submitted my Opening Report.
        ...
        I have been asked to address what affect, if any, these new claim constructions have
        on the opinions I offered in my Opening Report. As I stated at my deposition, the
        Claim Construction Opinion does not impact the opinions in my Opening Report,
        but for a few of the prior art references cited in my Opening Report it does slightly
        affect the underlying analysis, as I further explain below.
(Id. ¶¶ 3, 5 (internal citations omitted).)

        Additionally, the Court has before it no evidence that the supplemental report exceeds the

scope of Mr. Wechselberger’s opening report.           Instead, in his supplemental report, Mr.

Wechselberger relies on the same materials listed in his opening report (Dkt. No. 334-4 ¶ 7; Dkt.

No. 334-1 ¶ 6), and repeatedly relates back to the analysis of his opening report. (Dkt. No. 334-4

¶¶ 7, 10, 12, 14, 16, 19, 23.)

        Apple notes that Mr. Wechselberger’s supplemental report was served to respond to the

confusion over Mr. Wechselberger’s opinions in his opening report in light of the later-issued

constructions in the Court’s Claim Construction Order. (Dkt. No. 334 at 1 (“There is no basis to

strike Mr. Wechselberger’s supplemental report, which was served in accordance with Patent

Local Rule 3-6 to address the Court’s final constructions and alleged ‘ambiguity’ identified by

PMC.”), 2 (“Apple seeks to provide this straightforward clarification via a supplemental report .

. .”), 4 (“Mr. Wechselberger’s supplemental report clarified any ambiguity in his opinions and

pointed back to the many places in Mr. Wechselberger’s opening report where he expressly pointed

to digital data as being decrypted in the prior art.” (emphasis omitted)).)

        Apple also consistently maintains that the underlying opinions in Mr. Wechselberger’s

opening report were not changed by the Claim Construction Order, echoing Mr. Wechselberger’s

own statements that there was no change in his opinions, but there were tweaks in his analysis to


                                                 12
Case 2:15-cv-01366-JRG-RSP Document 466 Filed 02/09/21 Page 13 of 13 PageID #:
                                  32027



accommodate the new construction. (Dkt. No. 334-4 ¶¶ 3–7, 8, 9, 11, 13, 15, 18, 22; Dkt. No. 334

at 6 (“Mr. Wechselberger testified that the Court’s later-issue ‘decrypting’ constructions had no

impact on his ultimate invalidity conclusions, and minimal impact on his underlying invalidity

analysis.” (emphasis added).) The Court’s own review of the relatively short supplemental report

confirms these representations.

       Accordingly, P.R. 3-6(a)(2)(B) applies and permits Mr. Wechselberger’s supplemental
.
report, as served without leave of Court.

IV.    CONCLUSION
       In light of the foregoing, the Court GRANTS-IN-PART and DENIES-IN-PART PMC’s

Motion to Strike Portions of the Expert Report of Anthony J. Wechselberger Based on Daubert

(Dkt. No. 263) as laid out above.

       Further, the Court DENIES Plaintiff’s Opposed Emergency Motion to Strike

Supplemental Expert Report of Anthony J. Wechselberger Regarding Invalidity of U.S. Patent

Nos. 8,191,091 and 8,559,635 (Dkt. No. 310).
        SIGNED this 3rd day of January, 2012.
       SIGNED this 8th day of February, 2021.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               13
